                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      OCALA DIVISION

GRACE MURPHY,

       Plaintiff,

v.                                                          Case No: 5:21-cv-100-GKS-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                           ORDER

       This case is before the Court on the Commissioner’s motion to stay the case for 90

days, or until the Social Security Agency (“SSA”) regains the capacity to produce the certified

transcript of the record necessary for this case. (Doc. 12). Due to the global COVID-19 crisis,

the SSA has transitioned to a maximum telework environment which prevented it from

adhering to its business process for preparing the transcript of the record in many cases.

Additionally, the complaints filed in SSA cases have increased, which has resulted in a

backlog of work, making it difficult for the agency to process the transcripts in a timely

manner. As the Commissioner explains, there has been additional delay and uncertainty in

the process due to transitioning the workload to vendors, but that the agency is actively

working on numerous specific improvements to increase productivity and to manage the

current backlog. The Commissioner notes that the motion is unopposed.

       Accordingly, the Commissioner’s unopposed motion (Doc. 12) is GRANTED to the

extent that the Commissioner shall file an answer and the transcript of the record for this case

on or before August 2, 2021.
       DONE and ORDERED in Ocala, Florida on May 13, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      -2-
